UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6600



KENNETH W. CROCKETT,

                                              Plaintiff - Appellant,

          versus


KATHLEEN GREEN, Warden; TONYA SAMPLE,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:06-cv-02721)


Submitted: July 24, 2007                      Decided:   July 31, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth W. Crockett, Appellant Pro Se. Phillip Michael Pickus,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland;
Philip Melton Andrews, Katrina J. Dennis, KRAMON & GRAHAM,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenneth W. Crockett appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.        Crockett v.

Green, No. 1:06-cv-02721 (D. Md. Apr. 5, 2007).         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -